internal_revenue_service number release date index number 468b ------------------------------------ ------------------------------------------------------ ----------------------------- ------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------ id no ---------- telephone number --------------------- refer reply to cc ita b07 plr-114150-09 date date legend x z y c a h d dollar_figurew b e f number date a date b date c date d dear -------------- -------------------------------------------------------------- -------------- ------------ --------------------------------------------------- ---------------------------------------- ---------------------------------------------------------------------- ---------------------------------------------------------------------- ---------------------------------------------------------------------- ---------------------------------------------------------------------- ---------------------------------------------------------------------- ---------------------------------------------------------------------- ---------------------------------------------------------------------- ---------------------------------------------------------------------- -------------------------------------------------- ------------------- ------------------- ---------------------- --------------------- -------------------- ----------- -------------------------- ------------------- --------------------- ---------- plr-114150-09 this letter responds to your letter requesting certain rulings on behalf of x concerning the application of various sections of the internal_revenue_code to transfers made by x to various escrow accounts by letter postmarked date the administrator of the escrow accounts joined x’s request for these rulings facts x is an s_corporation engaged in the trade_or_business of manufacturing and wholesale distribution of y products including z x uses an accrual_method of accounting and a taxable_year that ends on december the cs brought a consolidated suit against the major manufacturers and sellers manufacturers of y products including z the suit asserted various claims for monetary equitable and injunctive relief including consumer protection and or antitrust laws x was not a party defendant in the suit brought by the cs against the major manufacturers of y products on date a the cs entered into a settlement agreement a to resolve litigation against the major manufacturers of y products under the a the party defendant manufacturers of y products are required to establish escrow accounts and make annual payments in perpetuity into escrow for the benefit of the cs the a provides that all payments are in settlement of h the party defendants’ ongoing payments to the escrow accounts are determined by a formula based on their z sales in exchange for these payments the defendant manufacturers of y products are absolutely and unconditionally released and forever discharged from all claims that the cs directly indirectly derivatively or in any other capacity ever had now have or hereafter can shall or may have against the defendant manufacturers from liability relating to past present and certain future claims stemming from the use sale distribution manufacture development advertising or marketing of z under the a these escrow accounts are expressly intended to be treated as qualified settlement funds for federal_income_tax purposes the party defendant manufacturers believed that the manufacturers of y products not named as party defendants in litigation also contributed to the harms alleged by the cs consequently the party defendant manufacturers of y products demanded as a condition of the settlement that nonparty manufacturers of y products be required to share the financial burdens and make deposits into escrows as well the cs agreed in relevant part the a directs the cs to require that certain nonparty manufacturers of which x is one either opt into the a or establish escrow accounts based on the same formula as in the a to accomplish this each c has enacted the d which was incorporated into and made an integral part of the a approved by the court having jurisdiction plr-114150-09 the objective of the d is to force nonparty manufacturers who are not part of the a to assume a share of the financial burdens created by the use of z and other y products the d applies to any nonparty manufacturer of y products selling z within a c the amount of any manufacturer’s annual deposits into the escrow accounts required by the d is based on the manufacturer’s sales of z during the year in question any escrow accounts set up for this purpose must be approved by one of the cs x has not opted into the a therefore as a nonparty manufacturer of y products selling z within a c x is required to establish escrow accounts under each c’s d on or about date b x established the escrow accounts at b which later became e and thereafter opened escrow accounts at_f and began making annual deposits to the escrow accounts as of date c x has deposited a total of dollar_figurew in accordance with the above as long as x remains a y product manufacturer selling z within a c it will continue to be required to make annual deposits into such escrow accounts based on its z sales either at_f or similar financial institutions the escrow accounts exist to satisfy c claims brought against x within number after the date such funds are placed into escrow x may not access the funds for any purpose other than satisfying c claims during the number period under d any remainder will revert to x reversionary_interest after those periods lapse x expects that claims for reimbursement for the costs of identical harms alleged by the cs and settled under the terms of the a will be made against all the contributed funds if successful the funds will be used to satisfy the c’s claims and nothing will remain to revert to x requested rulings escrow account classification the first requested ruling is that the escrow accounts that x established pursuant to the a with b which later merged with e and f are qualified settlement funds within the meaning of sec_1_468b-1 of the income_tax regulations sec_468b provides in part that nothing in any provision of law shall be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax pursuant to the authority of sec_468b the secretary has published sec_1_468b-1 through 468b-5 regarding qualified settlement funds sec_1_468b-1 provides that a qualified_settlement_fund is a fund account or trust that satisfies all three requirements of sec_1_468b-1 first sec_1_468b-1 requires that the fund account or trust is established pursuant to an order of or it is approved by the united_states any state including the district of columbia territory plr-114150-09 possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to the continued jurisdiction of that governmental authority second sec_1_468b-1 requires that the fund account or trust is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability i under the comprehensive environmental response compensation and liability act of ii arising out of a tort breach of contract or violation of law or iii designated by the commissioner in a revenue_ruling or revenue_procedure third sec_1_468b-1 provides that the fund account or trust must be a_trust under applicable state law or its assets must be otherwise segregated from other assets of the transferor and related_persons sec_1_468b-1 provides that if a fund account or trust is established to resolve or satisfy claims described in sec_1_468b-1 the assets of the fund account or trust are treated as owned by the transferor of those assets until the fund account or trust also meets the requirements of sec_1_468b-1 and c on the date the fund account or trust satisfies all the requirements of sec_1_468b-1 the transferor is treated as transferring the assets to a qualified_settlement_fund sec_1_468b-2 provides that a qualified_settlement_fund is in existence for the period that i begins on the first date on which the fund is treated as a qualified_settlement_fund under sec_1_468b-1 and ii ends on the earlier of the date the fund a no longer satisfies the requirements of sec_1_468b-1 or b no longer has any assets and will not receive any more transfers based on the facts represented on or about date b the escrow accounts established by x satisfied all three requirements of sec_1_468b-1 and therefore are treated as qualified settlement funds as of the date established first with respect to sec_1_468b-1 the cs are governmental authorities as the term is used in that context under the d provisions each escrow account established by x must be approved by the c for which the account is established the appropriate_official of each c has the authority to monitor and pursue in court charges against x to enforce annual compliance with the d second with respect to sec_1_468b-1 under all the facts and circumstances we are persuaded that x established the escrow accounts to resolve or satisfy contested or uncontested claims that have resulted or may result from a related series of events that has occurred and that has given rise to at least one claim asserting liability arising out of a violation of law in this case no formal complaint has been legally filed against x by any of the cs however the absence of a formal complaint is not fatal to a determination that the cs have established the existence of the requisite claim or claims and asserted_liability against x and the x has established the escrow accounts to resolve or satisfy said claim or claims plr-114150-09 with respect to the event or related series of events that has already occurred is the development manufacture advertising marketing use sale and distribution of z and other y products which x sells the claim that has already arisen is that a manufacturer of z is financially liable to reimburse the cs for the costs associated with the harms related to the sale of z although x has not been named a party defendant to a suit filed by the cs the requirement of a suit asserting liability is not what the regulation requires the regulation requires only that at least one claim asserting liability has resulted or may result each of the cs has already made at least one claim asserting liability against each non-party manufacturer of z by enacting the d with respect to it is also clear that x established and funded the escrow accounts to resolve or satisfy the claims whether eventually contested or uncontested made by the cs the objective of the d is to force nonparty manufacturers who refuse to opt into the a to assume a share of the financial burdens created by the harms allegedly caused by the use of z each c has a d which applies to any nonparty manufacturer of y products selling z within a c the amount of a manufacturer’s annual deposits into the escrow accounts are based on a manufacturer’s sales of z during the year in question x is such a manufacturer and the amounts of its legally-obligated deposits are calculated on said basis therefore even in the absence of a formally-filed legal complaint the second prong under the regulation is satisfied note that the facts in this case are distinguishable from example in sec_1 468b- k regarding a landfill operator there a corporation owned and operated a landfill in a state that required the corporation to transfer money to a_trust annually based on the total tonnage of material placed in the landfill during the year under the law the corporation is required to perform either itself or through contractors specified closure activities when the landfill is full and the trust assets would be used to reimburse the corporation for these closure costs the trust in that example is not a qualified_settlement_fund because it is established to secure the liability of the corporation to perform such closure activities the instant case does not involve a performance liability the funds transferred to the escrow accounts under a d are not used to secure the future performance of x to the contrary the funds will be used to satisfy the cs claims based on the past conduct of x conduct that is related to known harm stemming from the use of z and that has given rise to known liabilities eg increase in financial burdens on the cs third with respect to sec_1_468b-1 the assets in the escrow accounts are otherwise segregated from other assets of x and related_persons on or about date b x began establishing separate escrow accounts at b and f under the regulations a separate bank account is sufficient to satisfy this requirement see sec_1_468b-1 deduction for payments to escrow accounts plr-114150-09 the second and third requested rulings are all payments made by x to the escrow accounts in date d are fully deductible in date d and payments made by x to the escrow accounts after date d are deductible in the year deposited into the accounts sec_162 of the code provides the general_rule that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business see also sec_1_162-1 sec_461 provides in part that the amount of any deduction shall be taken for the taxable_year that is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_461-1 provides in part that under an accrual_method of accounting a liability is incurred and generally taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 provides that if the taxpayer contests an asserted_liability the taxpayer transfers money or other_property to provide for the satisfaction of the asserted_liability the contest with respect to the asserted_liability exists after the time of the transfer and but for the fact that the asserted_liability is contested a deduction would be allowed for the taxable_year of the transfer or for an earlier taxable_year determined after application of sec_461 then the deduction shall be allowed for the taxable_year of the transfer sec_461 provides in part that in determining whether an amount has been incurred with respect to any item during the taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs sec_461 provides that the all_events_test is met with respect to any item if all events have occurred which determine the fact of the liability and the amount of such liability can be determined with reasonable accuracy sec_1_468b-3 provides that for purposes of sec_461 economic_performance occurs with respect to a liability described in sec_1_468b-1 to the extent the transferor makes a transfer to a qualified_settlement_fund to resolve or satisfy the liability sec_1_468b-3 provides that economic_performance does not occur to the extent a the transferor or a related_person has a right to a refund or reversion of a transfer if that right is exercisable currently and without the agreement of an unrelated_person that is independent or has an adverse_interest eg the court or agency that plr-114150-09 approved the fund or the fund claimants or b money or property is transferred under conditions that allow its refund or reversion by reason of the occurrence of an event that is certain to occur such as the passage of time or if restrictions on its refund or reversion are illusory sec_1_468b-3 provides that a transferor must include in gross_income any distribution it receives from a qualified_settlement_fund sec_1_468b-3 provides that a distribution described in sec_1_468b-3 or f is excluded from the gross_income of a transferor to the extent provided by sec_111 regarding the recovery_of tax_benefit items based on the above the amounts transferred into escrow accounts will be used to pay money damages to the cs for liabilities that arose as a result of x’s principal business activity that is the manufacture and sale of z and other y products thus such amounts are deductible under sec_162 as ordinary and necessary business_expenses to the extent that the all events tests under sec_1_461-1 including economic_performance are met the amounts transferred into the escrow accounts would be deductible in the taxable_year transferred in this case the first prong of the all_events_test ie all the events have occurred that establish the fact of the liability is met because this is a contested liability within the meaning of sec_461 likewise the second prong ie the amount of the liability can be determined with reasonable accuracy is met because the amount of the liability can be readily ascertained based on the formula prescribed by the d finally under sec_1_468b-3 transfers to a qualified_settlement_fund to resolve or satisfy claims for which it is established constitute economic_performance in addition under the facts presented and representations made the fact that d provides for a reversion of monies if any remain after number from the date of the transfers does not prevent economic_performance from occurring the d provides that the monies transferred into the escrow accounts revert to x after number from the date of the transfers if the cs have not filed and prevailed on claims either by obtaining a judgment against or a settlement with x the funds exist to satisfy c claims brought against x within number after the date monies are transferred into the funds x may not access the funds for any purpose other than satisfying c claims during the number period x expects that claims will be made against all the assets of the funds and if successful the funds will be used to satisfy c claims and that nothing will remain to revert to x there is no guarantee and little likelihood that any amounts will revert to x after number the reversion in this case requires not only the passage of time but also the successful defense against claims brought by the cs before anything reverts to x although the passage of time ie number is certain to occur it is clearly uncertain whether the cs will neither file nor prevail on claims against x thus the payments are not transferred under conditions that allow their refund or reversion by reason of the plr-114150-09 occurrence of an event that is certain to occur finally x does not have a currently exercisable right to a refund or reversion therefore we conclude that all payments made by x to the escrow accounts in date d are fully deductible in date d and payments made by x to the escrow accounts after date d are deductible in the year deposited into the accounts however to the extent x receives any distributions from the escrow accounts eg overpayments refunds interest or other appreciation on the funds x must include such amounts in its gross_income tax_rate applicable to escrow accounts the fourth requested ruling is that each escrow account is subject_to tax on its modified gross_income for any taxable_year at a rate equal to the maximum rate in effect for that taxable_year under sec_1 sec_1_468b-2 provides in relevant part that a qualified_settlement_fund is subject_to tax on its modified gross_income for any taxable_year at a rate equal to the maximum rate in effect for that taxable_year under sec_1 based upon the facts presented and representations made and given the conclusion above that the escrow accounts are qualified settlement funds within the meaning of sec_1_468b-1 we conclude that each escrow account is subject_to tax on its modified gross_income for any taxable_year at a rate equal to the maximum rate in effect for that taxable_year under sec_1 transfer by x to escrow accounts excluded from accounts’ gross_income the fifth requested ruling is that transfers by x to the escrow accounts will not constitute gross_income to the accounts sec_1_468b-2 provides that in general the modified gross_income of a qualified_settlement_fund means its gross_income as defined in sec_61 computed with the modifications provided in sec_1_468b-2 - in general under sec_1_468b-2 amounts transferred to the qualified_settlement_fund by or on behalf of a transferor to resolve or satisfy a liability for which the fund is established are excluded from gross_income however dividends on stock of a transferor or a related_person interest on debt of a transferor or a related_person and payments in compensation_for late or delayed transfers are not excluded from gross_income based on the facts presented and representations made amounts transferred by x to the escrow accounts are made to resolve or satisfy a liability for which the escrow accounts are established ie the increase in financial burdens on the cs therefore plr-114150-09 we conclude that transfers made by x to the escrow accounts will not constitute gross_income to the accounts except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely kathleen reed kathleen reed branch chief branch income_tax accounting cc
